

114 S1809 IS: Simplifying Technical Aspects Regarding Seasonality Act of 2015
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1809IN THE SENATE OF THE UNITED STATESJuly 21, 2015Ms. Ayotte (for herself, Mr. King, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to simplify the treatment of seasonal positions for
			 purposes of the employer shared responsibility requirement.
	
 1.Short titleThis Act may be cited as the Simplifying Technical Aspects Regarding Seasonality Act of 2015 or the STARS Act. 2.Simplification of seasonal rules for purposes of employer shared responsibility requirement (a)Full-Time employee exception for determining assessable paymentParagraph (4) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating subparagraph (B) as subparagraph (C), and
 (2)by inserting after subparagraph (A) the following new subparagraph:  (B)Exception for seasonal employeesSuch term shall not include any seasonal employee..
 (b)Applicable large employerSubparagraph (B) of section 4980H(c)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (B)Exception for seasonal employeesFor purposes of this paragraph, seasonal employees shall not be taken into account as employees.. (c)Seasonal employeeSubsection (c) of section 4980H of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively, and
 (2)by inserting after paragraph (4) the following new paragraph:
					
 (5)Seasonal employeeThe term seasonal employee means an employee who is employed in a position for which the customary annual employment is not more than 6 months and which requires performing labor or services which are ordinarily performed at certain seasons or periods of the year..
 (d)Effective dateThe amendments made by this section shall take effect as if included in section 1513 of the Patient Protection and Affordable Care Act.